Citation Nr: 0841953	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant in this matter is the surviving child of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision letter issued by 
the VA,  Regional Office (RO), in Manila, the Republic of the 
Philippines, that denied the above claim.


FINDING OF FACT

The appellant's father does not have verified active military 
service with the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.   

Eligibility for VA benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The RO 
requested the National Personnel Records Center (NPRC) to 
verify the appellant's father's dates of active service with 
the United States Armed Forces on several occasions.  The 
NPRC responded in October 1985 and in June 2007 with the 
following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces. 

The appellant has submitted an Affidavit for Philippine Army 
Personnel dated in April 2007 that shows that his father had 
service as a member of the United States Armed Forces of the 
Far East (USAFFE) guerrillas.  He also submitted a membership 
card from the Veteran Federation of the Philippines dated in 
December 1993; an Application For Old Age Pension (Veteran) 
dated in January 1992; an Application For Marriage License 
dated in July 1944; a Marriage Contract dated in July 1944; 
Special Orders Number 110 dated in August 1945; stock 
certificates from the Philippine Veterans Bank; Certificates 
of Death of the appellant's mother and father; Certification 
from the Armed Forces of the Philippines dated in September 
2006; and lay statements from acquaintances of the 
appellant's father.  Personal identifying information of the 
appellant's father were gathered from these documents and 
provided to the NPRC in attempting to verify his service.  
Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's father's 
active military service with the United States Armed Forces, 
the appellant is ineligible for VA benefits. 

The Board has considered the statements of the appellant, as 
well as those set forth in the lay statements of record, with 
regard to the appellant's father's asserted active military 
service with the United States Armed Forces.  These 
assertions as to the appellant's father's particular service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document from a United 
States service department.  Alternatively, the United States 
service department's (i.e., the NPRC's) communications that 
failed to verify the alleged service are binding on VA.  38 
C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The service department has determined that the appellant's 
father had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces.  Moreover, the certificates 
that the appellant submitted do not verify his father's 
service, as necessary for entitlement to VA benefits.  The 
Board must therefore find that the appellant's father did not 
have the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
death benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility requirements for VA benefits having not 
been met, the claim is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


